DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered and are persuasive. The amendments overcome the prior rejections.
Allowable Subject Matter
Claims 1, 2, 4-15, 17, 18 are allowed.
The following is an examiner’s statement of reasons for allowance: the subject matter of the independent claims could not be found and was not suggested by the prior art of record.  
With regard to claim 1, the subject matter not found is a device for performing transanal irrigation comprising an intermediate portion positioned between and attached to the neck and the handle and wherein the pair of support arms are pivotally attached to the intermediate portion, in combination with the features of the invention, substantially as claimed.  A full explanation can be found in the Non-Final Rejection mailed 6/17/2021.
Regarding claim 7, the prior art fails to disclose a handle including a control housing and the pump positioned within the control housing, in combination with the features of the invention, substantially as claimed.  A full explanation can be found in the Non-Final Rejection mailed 6/17/2021.
Claim 15 has been amended to include the handle connected to the neck and including a control housing.  This feature cannot be found in combination with the features of the invention, substantially as claimed as discussed above with regard to claim 7.
The closest prior art of record can be found in the prior Office Actions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783